DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/23/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn; (2) the 35 U.S.C. §112(d) rejections of claims 6 and 8; and (3) the 35 U.S.C. 103 rejections of claims 3-4, 15-16, and 19-20 over Yamamoto, Junairiah, and Carlson have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			3-4, 15-16, and 19-20
Amended claims: 				1, 13, and 17
New claims: 					None
Claims currently under consideration:	1, 2, 5-14, 17, and 18
Currently rejected claims:			1, 2, 5-14, 17, and 18
Allowed claims:				None

Claim Rejections - 35 USC § 103
Claims 1, 2, 5-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (Yamamoto et al., “Development of LC-MS/MS analysis of cyclic dipeptides and its application to tea extract”, August 2015, Bioscience, Biotechnology, and Biochemistry, vol. 80, No. 1, page 172-177) in view of Junairiah (Junairiah et al., “Identification of Bioactive Compounds of Thiudium tamariscellum”, August 2016, 3rd International Postgraduate Conference on Biotechnology, pages 117-122) and Carlson (US 2016/0198750), as evidenced by Borthwick (Borthwick, A.D., Da Costa, N.C., “2,5-diketopiperazines in food and beverages: Taste and bioactivity”, 2015, Critical Reviews in Food Science and Nutrition, vol. 57, issue 4, pages 718-742).
Regarding claim 1, Yamamoto teaches 2,5-diketopiperazines (DKPs) as bioactive components being used as functional components (page 172, column 1, paragraphs 1-3) in food and beverage products, as evidenced by Borthwick (Abstract).   Yamamoto also teaches that DKPs are known to occur in foods and beverages, especially in ones that are heated (page 172, column 1, paragraph 2).  It does not teach the food or beverage product to comprise cycloalanylserine in an amount of 0.0015-5.0 mg/100 mL and ethanol and/or propylene glycol in an amount of 0.00080-0.12 g/100 mL.
However, Junairiah teaches that cycloalanylserine is a bioactive compound (page 120, Peak 4 in Table 3) found in bryophytes that can be used for herbal medicine (page 117, Introduction).  Carlson teaches a food or beverage product (Abstract) comprising a sweetener composition comprising a functional ingredient that has real or perceived health benefits ([0132]), and ethanol ([0101], [0126]) and propylene glycol ([0101], [0103]), wherein an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner ([0276]), a content of ethanol in the food or beverage product is 0.0625-1 g/100 mL (corresponding to 625-10,000 ppm) ([0126]) which overlaps the claimed ethanol content range, and a content of propylene glycol in the food or beverage product is 0.01-25 g/100 mL (corresponding to 100-250,000 ppm) ([0104]) which overlaps the claimed propylene glycol content range.
It would have been obvious for a person of ordinary skill in the art to have modified the product of Yamamoto to include cycloalanylserine as taught by Junairiah.  Since Yamamoto teaches the usage of DKPs as functional components in foods due to their 
It would have been obvious for a person of ordinary skill in the art to have modified the food product of Yamamoto to comprise ethanol and propylene glycol in the amounts taught by Carlson.  Since Yamamoto teaches the inclusion of DKPs as functional ingredients in food, but does not specify a food composition, a skilled practitioner would be motivated to consult an additional reference such as Carlson in order to determine a suitable food composition in which to use a functional ingredient.  In consulting Carlson, the practitioner would find that a food composition includes a functional ingredient, ethanol, and propylene glycol.  The content range of the functional ingredient is determined by a skilled practitioner while the contents of ethanol and propylene glycol overlaps the claimed content ranges; therefore, the selection of an amount of functional ingredient within the claimed range and the selection of an amount of ethanol and propylene glycol within the overlapping ranges renders the claimed content ranges obvious.  In consulting Carlson, the practitioner would also find that the composition can be a beverage product as well as a food product, thereby rendering the claimed beverage product obvious.
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-3) is 
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 1, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-2) is cycloalanylserine as it is a bioactive compound (Junairiah, page 120, Peak 4 in Table 3; page 117, Introduction) and an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner (Carlson [0276]).  It also teaches the content of ethanol in the product is 0.0625-1 g/100 mL (corresponding to 625-10,000 ppm) (Carlson [0126]).  Therefore, the selection of contents of cycloalanylserine and ethanol that satisfies Y≤ 0.3837 x X-0.239 and Y ≥ 0.0028 x X0.6556 renders the claim obvious.
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 1, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-2) is cycloalanylserine as it is a bioactive compound (Junairiah, page 120, Peak 4 in Table 3; page 117, Introduction) and an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner (Carlson [0276]).  It also teaches the content of ethanol in the product is 0.0625-1 g/100 mL (corresponding to 625-10,000 ppm) (Carlson [0126]).  Therefore, the selection of contents of cycloalanylserine and ethanol that satisfies Y≤ 0.2307 x X-0.08 and Y ≥ 0.0447 x X0.4497
Regarding claim 7, the prior art teaches the invention as disclosed above in claim 1, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-2) is cycloalanylserine as it is a bioactive compound (Junairiah, page 120, Peak 4 in Table 3; page 117, Introduction) and an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner (Carlson [0276]).  It also teaches the content of propylene glycol in the product is 0.01-25 g/100 mL (corresponding to 100-250,000 ppm) (Carlson [0104]).  Therefore, the selection of contents of cycloalanylserine and propylene glycol that satisfies Y≤ 0.2659 x X-0.425 and Y ≥ 0.0022 x X0.551 renders the claim obvious.
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 1, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-2) is cycloalanylserine as it is a bioactive compound (Junairiah, page 120, Peak 4 in Table 3; page 117, Introduction) and an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner (Carlson [0276]).  It also teaches the content of propylene glycol in the product is 0.01-25 g/100 mL (corresponding to 100-250,000 ppm) (Carlson [0104]).  Therefore, the selection of contents of cycloalanylserine and propylene glycol that satisfies 0.0533 x X-0.25 and Y ≥ 0.0045 x X0.3495 renders the claim obvious.
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 1, including the DKPs are common compounds in foods, especially in heat-treated foods,  such as whey protein, coffee, chicken essence (Yamamoto, page 172, column 1, paragraph 1) and mosses (Junairiah, paragraph 2 of Introduction).  Therefore, although Junairiah does not teach the moss to be heat-treated prior to extracting cycloalanylserine, prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Since the cycloalanylserine is merely intended as an ingredient in a food or beverage product, cycloalanylserine obtained from a plant-derived peptide that was not heat-treated as is used in Junairiah, is suitable for the intended purpose.  
Regarding claim 10, the prior art teaches the invention as disclosed above in claim 9, including the DKPs are common compounds in foods, especially in heat-treated foods,  such as whey protein, coffee, chicken essence (Yamamoto, page 172, column 1, paragraph 1) and mosses (Junairiah, paragraph 2 of Introduction).  Therefore, although Junairiah does not teach the moss to be heat-treated prior to extracting cycloalanylserine, it is known in the art that DKPs occur in animal- (corresponding to whey protein and chicken essence) and plant-derived peptides (corresponding to coffee and mosses) and that DKPs are especially common in heat-treated foods.  Since heat-treated products of animal and plant-derived peptides are known sources of DKPs, it would be obvious to use cycloalanylserine obtained from these sources.  Furthermore, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 
Regarding claim 11, the prior art teaches the invention as disclosed above in claim 1, including the food or beverage product is a transparent beverage (corresponding to sports drinks, enhanced water drinks, enhanced water with vitamins, near water drinks) (Carlson [0358]).
Regarding claim 12, the prior art teaches the invention as disclosed above in claim 1, including the food or beverage product is packaged in a container (corresponding to tabletop sweetener compositions being packaged in a packet or sachet in Carlson [0354] and drinks being packaged in Carlson [0343]).
Regarding claim 13, 
However, Junairiah teaches that cycloalanylserine is a bioactive compound (page 120, Peak 4 in Table 3) found in bryophytes that can be used for herbal medicine (page 117, Introduction).  Carlson teaches a method of preparing a food or beverage product (Abstract) comprising a sweetener composition comprising a functional ingredient that has real or perceived health benefits ([0132]), and ethanol ([0101], [0126]) and propylene glycol ([0101], [0103]), wherein an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner ([0276]), a content of ethanol in the food or beverage product is 0.0625-1 g/100 mL (corresponding to 625-10,000 ppm) ([0126]) which overlaps the claimed ethanol content range, and a content of propylene glycol in the food or beverage product is 0.01-25 g/100 mL (corresponding to 100-250,000 ppm) ([0104]) which overlaps the claimed propylene glycol content range.
It would have been obvious for a person of ordinary skill in the art to have modified the product of Yamamoto to include cycloalanylserine as taught by Junairiah.  Since Yamamoto teaches the usage of DKPs as functional components in foods due to their bioactivity, but teaches that only certain DKPs were selected to be analyzed with the disclosed analytical method (page 172, column 2, paragraph 2), a skilled practitioner would be motivated to consult an additional reference such as Junairiah in order to determine other types of bioactive DKPs that can be used in foods.  Therefore, the selection of cycloalanylserine as a bioactive compound in a food product renders the claim obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Yamamoto to comprise adding ethanol and propylene glycol to the product as 
Regarding claim 14, the prior art teaches the invention as disclosed above in claim 13, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-3) is cycloalanylserine as it is a bioactive compound (Junairiah, page 120, Peak 4 in Table 3; page 117, Introduction) and an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner (Carlson [0276]).  Therefore, the selection of an amount of cycloalanylserine as the functional ingredient within the claimed range renders it obvious.
Regarding claim 15, 
Regarding claim 16, the prior art teaches the invention as disclosed above in claim 13, including the content of propylene glycol in the product is 0.01-25 g/100 mL (corresponding to 100-250,000 ppm) (Carlson [0104]) which overlaps the claimed propylene glycol content range.
Regarding claim 17, Yamamoto teaches 2,5-diketopiperazines (DKPs) as bioactive components being used as functional components (page 172, column 1, paragraphs 1-3) in food and beverage products, as evidenced by Borthwick (Abstract).   Yamamoto also teaches that DKPs are known to occur in foods and beverages, especially in ones that are heated (page 172, column 1, paragraph 2).  It does not teach a method for reducing lingering unpleasant bitterness of cycloalanylserine in a food or beverage product, comprising: step (a) of adding cycloalanylserine to adjust a content of cycloalanylserine in the food or beverage product to an amount of 0.0015-5.0 mg/100 mL; and step (b) of adding ethanol and/or propylene glycol to adjust a content of ethanol and/or propylene glycol in the food or beverage product to an amount of 0.00080-0.12 g/100 mL.
However, Junairiah teaches that cycloalanylserine is a bioactive compound (page 120, Peak 4 in Table 3) found in bryophytes that can be used for herbal medicine (page 117, Introduction).  Carlson teaches a method of reducing lingering unpleasant bitterness of a food or beverage (corresponding to providing a sugar-like flavor and temporal profile to sweetened compositions) ([0013]) comprising a sweetener composition comprising a functional ingredient that has real or perceived health benefits ([0132]), and ethanol ([0101], [0126]) and propylene glycol ([0101], [0103]), wherein an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner ([0276]), a content of ethanol in the food or beverage product is 
It would have been obvious for a person of ordinary skill in the art to have modified the product of Yamamoto to include cycloalanylserine as taught by Junairiah.  Since Yamamoto teaches the usage of DKPs as functional components in foods due to their bioactivity, but teaches that only certain DKPs were selected to be analyzed with the disclosed analytical method (page 172, column 2, paragraph 2), a skilled practitioner would be motivated to consult an additional reference such as Junairiah in order to determine other types of bioactive DKPs that can be used in foods.  Therefore, the selection of cycloalanylserine as a bioactive compound in a food product renders the claim obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Yamamoto to comprise adding ethanol and propylene glycol to the product as taught by Carlson.  Since Yamamoto teaches the inclusion of DKPs as functional ingredients in food, but does not specify a food composition, a skilled practitioner would be motivated to consult an additional reference such as Carlson in order to determine a method of making a suitable food composition in which to use a functional ingredient.  In consulting Carlson, the practitioner would find that a food composition includes a functional ingredient, ethanol, and propylene glycol and that the method of making the food or beverage product comprises providing a sugar-like flavor and temporal profile in the product.  Therefore, although the method is not directed to reducing bitterness of 
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 17, including the functional ingredient (Yamamoto, page 172, column 1, paragraphs 1-3) is cycloalanylserine as it is a bioactive compound (Junairiah, page 120, Peak 4 in Table 3; page 117, Introduction) and an appropriate content of the functional ingredient in the food or beverage product is readily determined by a skilled practitioner (Carlson [0276]).  Therefore, the selection of an amount of cycloalanylserine as the functional ingredient within the claimed range renders it obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claim 1: Applicant amended claim 1 to fully address the rejection and therefore, the rejection of claim 1 is withdrawn.

Claim Rejections – 35 U.S.C. §112(d) of claims 6 and 8: Applicant’s arguments have been fully considered and are considered persuasive.
Applicant provided graphs in order to demonstrate the relationship of the range of claim 1 and the range of claims 5-8 and stated that the panels show that the limitations of claims 6 and 8 limit the range of ethanol/ propylene glycol concentration and the range of cycloalanylserine concentration that are recited in claim 1 (Applicant’s Remarks, page 6, paragraph 5-page 7, paragraph 1).
Since Applicant has shown that the values recited by claims 6 and 8 lie within the range recited by independent claim 1, the rejections have been withdrawn.

Claim Rejections – 35 U.S.C. §103 of claims 1-20 over Yamamoto, Junairiah, and Carlson: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that it would not have been obvious from the combination of references to form a beverage product comprising cycloalanylserine and ethanol and/or propylene glycol as recited in claim 1 or produce a food or beverage product according to the methods of claims 13 and 17.  Applicant argued that Yamamoto relates to spectrometry of cyclic dipeptides (DKPs) in tea extracts and neither focuses on the specific DKP cycloalanylserine nor suggests the composition to comprise ethanol or propylene glycol.  Applicant stated that Junairiah discloses cycloalanylserine is contained in moss and the reference would not have motivated one of ordinary skill in the art to select cycloalanylserine for use as the DKP in Yamamoto.  Applicant then stated that the Carlson reference relates to steviol sweeteners and does not suggest the combination of DKPs and ethanol/propylene glycol.  Applicant then argued that the claimed content of ethanol and propylene glycol were not disclosed in Carlson as the content taught in [0126] of Carlson teaches “alcohol additives” and not ethanol and the content taught in [0104] of Carlson relates to polyol and not propylene glycol.  Applicant stated that, when reviewing the references as a whole, the combination does not suggest to one of ordinary skill in the art the specific combination of a content of cycloalanylserine and ethanol 
However, Yamamoto discloses that DKPs are recognized as common compounds in foods and beverages (page 172, column 1, paragraph 2) and therefore, the inclusion of a DKP, including the claimed cycloalanylserine, in a food or beverage is rendered obvious as described above in the rejection of claim 1.  Since Yamamoto teaches the inclusion of DKPs as functional ingredients in foods and beverages, but does not specify a food or beverage composition, a skilled practitioner would be motivated to consult an additional reference such as Carlson in order to determine a method of making a suitable food or beverage composition in which to use a functional ingredient.  In consulting Carlson, the practitioner would find that the composition includes a functional ingredient, ethanol, and propylene glycol and that the content range of the functional ingredient is determined by a skilled practitioner while the disclosed contents of ethanol and propylene glycol overlap the claimed content ranges; therefore, the selection of an amount of functional ingredient within the claimed range and the selection of an amount of ethanol and propylene glycol within the overlapping ranges renders the claimed content ranges obvious.  In regard to Carlson teaching “alcohol additives” instead of ethanol and “polyol” instead of propylene glycol, Carlson specifically names ethanol as a suitable alcohol additive in [0126] and specifically names propylene glycol as a polyol in [0103]; therefore, Carlson teaches contents of ethanol and propylene glycol in a food or beverage composition.   In regard to Junairiah not motivating one of ordinary skill in the art to select cycloalanylserine for use as the DKP in Yamamoto, Junairiah teaches cycloalanylserine as a bioactive compound and states that bioactive compounds are of interest as herbal medicine for the treatment of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As described here and in the rejections above, the combination of the prior art teaches all features of the present claims and Applicant’s arguments are shown to be unpersuasive; therefore, the rejection of the claims are maintained as written herein, with the exception of canceled claims 3, 4, 19, and 20 whose rejections are moot.

Applicant then argued that claims 1, 13, and 17 were amended to decrease the upper limit of the ethanol and/or propylene glycol contents to 0.12 g/100 mL.  Applicant stated that the examples in the present specification show that a beverage with the contents as claimed have a sensory evaluation score of at least 3 which demonstrates significant 
However, claims 1 and 13 merely require the food or beverage product to comprise cycloalanylserine and ethanol and/or propylene glycol without any effect being ascribed to their presence in the food or beverage.  Claim 17 requires the method of reducing the bitterness of cycloalanylserine to comprises a step of adding cycloalanylserine and ethanol and/or propylene glycol, but results of the sensory evaluation test of the present specification added these ingredients to commercially available carbonated beverages or near-water ([0067]), which comprise ingredients other than the ones claimed.  Therefore, it cannot be accurately determined if the reduction in the bitterness of the cycloalanylserine is merely due to a low concentration of cycloalanylserine (as would be suggested by the data in rows 1 and 2 of Table 1 of the present specification) or due to the inclusion of ethanol and/or propylene glycol.   Furthermore, the claims seek to recite the inclusion of contents of ethanol and propylene glycol in food and beverages wherein the test data only supports the inclusion of ethanol or propylene glycol in a commercially available carbonated beverage or near water.  Therefore, Applicant’s assertion as to the significant effects of the claimed invention are not supported by the present disclosure.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791